DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/04/2021 has been entered.  Applicant amended claims 11, 19, and 20 in the amendment.
Claims 11-13, and 17-31 remain pending in the application.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 06/25/2020, 07/16/2020, 12/16/2020 is/are considered by the Examiner.

	
Response to Arguments
Applicant’s arguments with respect to claims 11-13 and 17-31 filed on 103/04/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For claim 13, the examiner is not able to find support for a collaboration apparatus “executes motion based on the motion content updated based on the second content” in the specification.  Although applicant pointed out the written support is on page 10, lines 12-29, however, the written support merely discloses executing motion by the communication robot enables the robot user to be informed of a condition of another SNS user.  The written support does not disclose executes motion based on the motion content updated based on the second content.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 18-20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 10,555,393 B1), hereinafter Fu, in view of Lee et al. (US 2010/0010669 A1), hereinafter Lee, and in view of Vieri et al. (US 2010/0076767 A1), hereinafter Vieri.
Regarding claim 11, Fu discloses 
A collaboration apparatus (cloud service 210, FIG. 3) comprising:
a memory (storage 320, FIG. 5) storing a set of instructions; and
at least one processor (GPU 324, FIG. 5), wherein
the at least one processor is connected to a robotic device (smart camera 100/smart security light 100), and
the at least one processor is configured to execute the set of instructions to:
	generate a first content (signal) indicating a first user and a condition of the first user (Col. 5, lines 57-61: another family member has arrived home) based on sensing data obtained by the robotic device (Col. 5, lines 57-61: an alert indicates that another family member has arrived home; Col. 16, lines 9-24: a text message such as “Back Yard: Susan just came to the door!”; Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors; Col. 10, lines 33-35: the cloud service generates a signal, the signal comprises facial recognition information), the sensing data comprising face detection data captured by a camera (Col. 7, lines 10-17: implementing facial recognition); and
	post the first content to a Social Networking Service (SNS)(Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system).

Fu does not explicitly disclose 

	execute speech that indicates the second user and the speech content updated based on the second content.

However, Lee discloses 
	update speech content of the robotic device based on a second content contributed by a second user in the SNS (page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation); and
	execute speech that indicates the second user and the speech content updated based on the second content (page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Lee in Fu because Fu discloses receiving data from a user device (Col. 5, line 66-Col. 6, lines 3) and Lee further suggests synchronizing robot with received voice message (page 7, [0111]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lee in Fu system in order to be able to provide a convenience system to a user by synchronizing received data with robot.

Fu and Lee do not explicitly disclose
	a second content contributed by a second user in such a way as to make a response to the first content.

However, Vieri discloses
	a second content contributed by a second user in such a way as to make a response to the first content (Claims 1-2: transmit a request from the mobile communication device to the TTS server to receive the reply voice message from the addressee device in response to the audio message).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Vieri in Fu and Lee because Fu and Lee disclose receiving data from a user device (Col. 5, line 66-Col. 6, line 3) and Vieri further suggests receive a reply message from a recipient device in response to the audio message sent by sender (Claims 1-2).
	One of ordinary skill in the art would be motivated to utilize the teachings of Vieri in Fu and Lee system in order to provide a convenience system to user by reading reply messages to user.

Regarding claim 12, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 11.  Fu further discloses 
the robotic device is a communication robot capable of communicating with the first user (Col. 24, lines 6-9: the audio selected by the artificial intelligence may be used to initiate a conversation with the visitor; Col. 24, lines 21-33: the interactive stimulus may use AI technology to provide an automated conversation).

Regarding claim 13, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 11.  Fu, Lee, and Vieri further disclose
the at least one processor is further configured to:
	update a motion content of the robotic device based on the second content contributed by the second user in the SNS (Lee: page 7, [0111]: when an incoming text or voice message is received by the 
	executes motion based on the motion content updated based on the second content (Lee: page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation).

Regarding claims 18-20, the limitations of claims 18-20 are rejected in the analysis of claim 11 above and these claims are rejected on that basis.

Regarding claim 30, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 11.  Fu further discloses
the robotic device identifies the first user by face recognition (Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device).

Claims 17, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Lee, in view of Vieri, and further in view of Fan et al. (US 2012/0150966 A1), hereinafter Fan.
Regarding claim 17, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 11.  Fu, Lee, and Vieri do not explicitly disclose
hold user management data in which identification information of the first user using a first device is associated with an SNS group; and
register, when a second device recognizes the first user, a virtual character indicative of the second device with the SNS group associated with the identification information of the first user.


hold user management data (a list of registered members and a list of registered devices) in which identification information of the first user using a first device is associated with an SNS group (SNS) (page 6, [0043], lines 11-22: a list of registered members can be compared to the subscriber associated with the source of the message, and a list of registered devices can be compared with the device associated with the source of the message); and
register, when a second device recognizes the user, a virtual character (avatar) indicative of the second device with the SNS group associated with the identification information of the user (page 2, [0015]: an individual, upon becoming a member, could establish an avatar, the avatar would represent the individual to all other members of the security social network).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Fan to Fu because Fu discloses detect a user and identify the detected face as a particular person (Fu: Col. 15, lines 40-43) and Fan further suggests to register the user in the security social network (page 2, [0015]).
One of ordinary skill in the art would be motivated to utilize the teachings of Fan in Fu system in order to protect privacy of user by allowing user to use an avatar to represent himself/herself in social networking service.

Regarding claim 21, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 11.  Fu further discloses
the robotic device further executes acquisition of the sensing data by controlling the camera (Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors; Col. 9, lines 55-62: the smart camera captures a person in the area of interest), and
the at least one processor is further configured to:
	execute processing of transmitting the first content to the SNS (Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system).

Fu, Lee, and Vieri do not explicitly disclose 
a Social Networking Service (SNS) system which provides the SNS.

However, Fan further discloses
transmit content to a Social Networking Service (SNS) system which provides the SNS (page 5, [0035]: communications device transmits the captured video and audio information to the security social network server).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Fan to Fu, Lee, and Vieri because Fu, Lee, and Vieri disclose sending information associated to a user to user devices (Fu: Col. 6, lines 6-8 & Col. 10, lines 33-39) and Fan further suggests sending information to a social network server (page 5, [0035]).
One of ordinary skill in the art would be motivated to utilize the teachings of Fan in Fu, Lee, and Vieri system in order to be able to provide information to a large number of people.

Regarding claim 22, Fu, Lee, Vieri, and Fan disclose the collaboration apparatus described in claim 21.  Fu further discloses 
the robotic device acquires the face detection data and voice of the first user as the sensing data (Col. 6, lines 41-45: identify and/or classify welcomed visitors includes facial recognition, voice recognition; Col. 3, lines 52-57: capture high-resolution video frames and audio data), and
the at least one processor is further configured to:
determine the first content to be transmitted to the SNS based on a recognition result of the voice and the face detection data (Col. 8, lines 30-41: transmit the received audio to user devices; Col. 5, lines 3-10: upload the captured video data to the cloud service; the data uploaded to the cloud service is streamed to the user device; Col. 5, lines 57-Col. 6, lines 5: data sent to the cloud service is sent to the user devices; an alarm from one of the smart cameras from the home is sent to the smart phone of an owner of another home that a suspicious person has been identified in the neighborhood).
 
Regarding claim 23, Fu, Lee, Vieri, and Fan disclose the collaboration apparatus described in claim 21.  Fu further discloses 
the robotic device acquires the sensing data related to the condition of the first user by controlling the camera (Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors).

Regarding claim 24, Fu, Lee, Vieri, and Fan disclose the collaboration apparatus described in claim 21. Fu further discloses
the robotic device acquires a face image of the first user as the sensing data (Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors; Col. 9, lines 61-62: the smart camera capture the person in the area of interest;), and
	the collaboration apparatus specifies a contribution destination (receptionist/the monitoring center) based on identification information of the first user specified based on an authentication result of the face image, and based on user management data held in advance (list of known criminals) (Col. 16, .

Regarding claim 25, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 19.  Fu further discloses 
acquiring the sensing data by controlling the camera (Col. 7, lines 10-17: analyze the video data to detect people, facial recognition is implemented to classify and/or recognize visitors; Col. 9, lines 55-62: the smart camera captures a person in the area of interest); and
transmitting the first content to the SNS (Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 10, lines 33-39: the cloud service identifies a face and provides the signal/information to the user device; Col. 6, lines 6-8: user devices are in the possession of trusted volunteers, the trusted volunteers are other home owners in the system).

Fu, Lee, and Vieri do not explicitly disclose 
a Social Networking Service (SNS) system which provides the SNS.

However, Fan further discloses
transmit content to a Social Networking Service (SNS) system which provides the SNS (page 5, [0035]: communications device transmits the captured video and audio information to the security social network server).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Fan to Fu, Lee, and Vieri because Fu, Lee, and Vieri disclose sending information associated to a user to user devices (Fu: Col. 6, lines 6-8 & Col. 10, lines 33-39) and Fan further suggests sending information to a social network server (page 5, [0035]).


Regarding claim 26, the limitations of claim 26 are rejected in the analysis of claim 21 above, and this claim is rejected on that basis.

Regarding claim 27, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 11.  Fu, Lee, and Vieri further disclose 
receive an identification information of the first user (Fu: Col. 15, lines 40-43: compare the detected face with a list of faces, features of a face and/or feature maps to try to identify the face as a particular (known) person; Col. 20, lines 22-25: compare the detected face against known faces stored in the storage);
update the speech content of the robotic device based on the contribution contributed (Lee: page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation); and
execute a speech that indicates the speech content updated based on the contribution contributed (Lee: page 7, [0111]: when an incoming text or voice message is received by the mobile device, the robot synchronized with the mobile terminal can output the incoming text or voice message in the form of a text or voice speech without user manipulation).

Fu, Lee, and Vieri do not explicitly disclose 
	identify a SNS group to which the identified first user belongs, the SNS group being provided by the SNS; and
	acquire a contribution contributed in the identified SNS group.

However, Fan discloses 
	identify a SNS group to which the identified user belongs, the SNS group being provided by the SNS (page 6, [0043]: confirms the message was sent by a registered member of the security social network; the registered member of the security social network corresponds to the SNS group the identified user belongs); and
	acquire a contribution contributed in the identified SNS group (page 6, [0045]: notify the members; page 1, [0013]: send a notice to members that are at or proximate to the location of the event about the event; send a notification about the event to the appropriate authorities).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Fan to Fu, Lee, and Vieri because Fu, Lee, and Vieri disclose send information associated with a user to a user device (Fu: Col. 6, lines 6-8 & Col. 10, lines 33-39) and Fan further suggests send information to a social network server and receive notification from the social network server (page 5, [0035]).
One of ordinary skill in the art would be motivated to utilize the teachings of Fan in Fu, Lee, and Vieri system in order to be able to provide a convenience system to user.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Lee, in view of Vieri, and further in view of Smadja (WO 2014/013447 A2).  
Regarding claim 28, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 11.  Fu further discloses
determine motion to be performed by the robotic device based on a content (Col. 9, lines 28-30: a security light implementing an external stimulus; Col. 15, lines 9-15: cloud server selects which of the 

Fu, Lee, and Vieri do not explicitly disclose 
a content of at least either one of a status icon and a stamp that are contributed to the SNS.

However, Smadja discloses 
a content of at least either one of a status icon and a stamp that are contributed to the SNS (page 6, lines 4-7: these audibly coded signals are combined with audibly coded signals indicative of textual content, the textual content includes comments and statuses extracted from posts and/or from other related social media content).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Smadja to Fu, Lee, and Vieri because Fu, Lee, and Vieri disclose selecting stimuli based on data (Fu: Col. 15, lines 9-15) and Smadja further suggests the data is status extracted from social media content (page 6).
One of ordinary skill in the art would be motivated to utilize the teachings of Smadja in Fu, Lee, and Vieri system in order to be able to provide a convenience system to user by outputting received data in a voice speech.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Lee, in view of Vieri, and further in view of Fang (CN 103761963A, referencing the attached machine English translation as provided by Espacenet).
Regarding claim 29, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 11.  Fu, Lee, and Vieri does not explicitly disclose 

generate, when a stamp is contributed by the second user, speech data indicating the second user and a speech pattern associated with the contributed stamps.

However, Fang discloses 
hold in advance a management table including speech patterns (descriptors) associated with stamps (emoticons) (page 4, table 2 gives real examples of three kinds of emoticons and their corresponding descriptors; page 6, first paragraph: pre-maintained emoticon text comparison table to find the description word corresponding to the searched emoji); and
generate, when a stamp is contributed by the second user, speech data indicating the second user and a speech pattern associated with the contributed stamps (page 3, Step s20: replacing the searched symbol content with corresponding descriptive words to form a text to be processed; Step s30: perform speech synthesis on the text to be processed; page 4: when the second type of emoticon picture is found in the text to be converted through the search in step s10 above, it can be replaced with [sad expression] in step s20; when the subsequent car entertainment system or handheld device that includes the TTS function reads the location of the emoji picture, the words [sad expression] will be broadcast to accurately express the content of the emoticon picture).

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Fang to Fu, Lee, and Vieri because Fu, Lee, and Vieri disclose receiving data from a user device (Fu: Col. 5, line 66-Col. 6, lines 3) and Fang further suggests read data with descriptive words for emoticon in the data (abstract).
One of ordinary skill in the art would be motivated to utilize the teachings of Fang in Fu, Lee, and Vieri system in order to improve accuracy of text-so-speech processing as suggested by Fang (abstract).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Lee, in view of Vieri, and further in view of Haywood (US 8,294,574 B2).
Regarding claim 31, Fu, Lee, and Vieri disclose the collaboration apparatus described in claim 30.  Fu, Lee, and Vieri do not explicitly disclose 
generate a third content contributed to the SNS based on a user response to the speech or the motion performed by the robotic device.

However, Haywood further discloses 
generate a third content contributed to the SNS based on a user response to the speech or the motion performed by the robotic device (Col. 8, lines 53-59: establishing two way communication with a person who is deaf; the visitor’s speech is then converted into a textual representation and transmitted to a mobile phone).  

It would be obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Haywood to Fu, Lee, and Vieri because Fu, Lee, and Vieri disclose sending data associated with visitor to user devices (Fu: Col. 5, lines 57-61) and Haywood further suggests establishing two way communication between user and visitor (Col. 8, lines 53-59).
One of ordinary skill in the art would be motivated to utilize the teachings of Haywood in Fu, Lee, and Vieri system in order to provide a convenience system to user by providing two ways communications to users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Westmoreland (US 2014/0157151 A1).  Receive comments from users and post the comments in social networking system.
Aissi (US 2014/0143149 A1).  Acquire gestures and compared with the values stored in the user's profile to identify and authenticate the user.
Alameh et al. (US 9,330,666 B2).  Receives an input of a spoken message from the user, converts the spoken message to a text message, and transmits the text message to a social media entity. 
Woods et al. (US 2013/0346867 A1).  Receives verbal input from a user while a media asset is presented to the user, and transmit the input to remote server.
Gaos (US 2003/0046689 A1).  Convert text reply into machine generated speech according to pronunciation rules of the language.
Luna et al. (US 2016/0270717 A1).  Mobile communications device and laptop are sued as a hub or gateway device to further share data captured by bands with social networking services (page 13, [0072]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
03/22/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447